Case 3:18-cr-00249 Document 1 Filed 10/30/18 Page 1 of 2 PagelD #: 1

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE FiLeED
SOUTHERN DISTRICT OF WEST VIRGINIA
HUNTINGTON GRAND JURY 2018 OcT 3 0 2018

OCTOBER 30, 2018 SESSION

 

 

 

RORY L. PEARY Hi, CLERK
US, District Court
Southern District of West Virginia

 

 

 

UNITED STATES OF AMERICA

 

i ’
ve CRIMINAL NO. FI P-- C-ODAYG
21 U.S.C. § 841(a) (1)

KENNETH RONHEEM ALEXANDER 18 U.S.C. § 2

also known as “May May”
RAFAEL STARKS

INDICTMENT

The Grand Jury Charges:
COUNT ONE

On or about July 25, 2018, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant KENNETH RONHEEM ALEXANDER, also known as “May
May," knowingly and intentionally distributed a quantity of
heroin, a Schedule I controlled substance.

In violation of Title 21, United States Code, Section

841(a) (1).

 
Case 3:18-cr-00249 Document 1 Filed 10/30/18 Page 2 of 2 PagelD #: 2

COUNT TWO

On or about August 1, 2018, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendants KENNETH RONHEEM ALEXANDER, also known as “May
May,” and RAFAEL STARKS, aided and abetted by each other, knowingly
and intentionally distributed a quantity of heroin, a Schedule I
controlled substance.

In violation of Title 21, United States Code, Section
841(a) (1) and Title 18, United States Code, Section 2.

MICHAEL B. STUART
United States Attorney

  

By: L.
Y alee é

assistant Wheh a a Attorney
